United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Eugene, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-952
Issued: July 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant filed a timely appeal from a February 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is OWCP properly suspended appellant’s compensation for failing to submit a
Form CA-1032, as requested.
FACTUAL HISTORY
On September 10, 1997 appellant, then a 20-year-old recreation technician, filed a Form
CA-1 claim for benefits, alleging that on August 22, 1997 she was physically and sexually

1

5 U.S.C. § 8101 et seq.

assaulted. OWCP accepted the claim for rape and assault. It paid compensation benefits for
total disability beginning December 15, 1997
On January 2, 2014 OWCP informed appellant that federal regulations required her to
make an affidavit relative to any earnings or employment during the previous year and that a
Form CA-1032 was enclosed for that purpose. It notified her that she had to fully answer all
questions on the Form CA-1032 and return the statement within 30 days or her benefits would be
suspended. The letter was sent to appellant’s address of record. Appellant did not respond.
By decision dated February 11, 2014, OWCP suspended appellant’s compensation
benefits, effective February 12, 2014, for failing to submit the Form CA-1032, as requested. It
noted that if she completed and returned an enclosed copy of the Form CA-1032, her
compensation benefits would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.2
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.3 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.4
ANALYSIS
On January 2, 2014 OWCP provided appellant with a Form CA-1032. It notified her that
federal regulations required her to complete the form and answer all questions concerning her
employment or earnings. OWCP properly notified her that if she did not completely answer all
questions and return the statement within 30 days, her benefits would be suspended. The record
reflects that OWCP’s letter was properly sent to appellant’s address of record.5 The record does
not establish that she responded prior to the February 11, 2014 OWCP decision. Based on the
evidence of record, the Board finds that OWCP properly suspended appellant’s compensation
benefits effective February 12, 2014 pursuant to 20 C.F.R. § 10.528.6
2

Id. at § 8106(b).

3

20 C.F.R. § 10.528.

4

Id.; see also id. at § 10.525.

5

See J.J., Docket No. 13-1067 (issued September 20, 2013).

6

J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189 (1997).

2

On appeal appellant contends that she did complete the Form CA-1032 due to a family
suicide, her physician’s retirement and her post-traumatic stress disorder. As noted, her benefits
will be retroactively reinstated when she completes and submits the Form CA-1032 to OWCP.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required.
ORDER
IT IS HEREBY ORDERED THAT the February 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

